Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US Patent/PG Pub. No. 20090005140) in view of Lyons et al. (US Patent/PGPub. No. 20170087465).

Regarding Claim 1, (Currently amended) Rose et al. teach a method ([0009], i.e. method is provided for extending a gaming landscape from a real environment into a virtual environment), comprising:
identifying ([0039]-[0044], FIG. 1-2, i.e. method is provided for extending a gaming landscape from a real environment into a virtual environment) a reference point ([0039]-[0044], FIG. 1-2, i.e. one of buildings, landmarks, trees, streets, parks, lakes, map information, satellite images, and terrain elevation data) in a three-dimensional (3D) space ([0039]-[0044], FIG. 1-2, i.e. 3D space of buildings, landmarks, trees, streets, parks, lakes, map information, satellite images, and terrain elevation data) using a portable device ([0039], FIG. 1-2, i.e. mobile device, such as a display for a mobile phone),
the position ([0040], FIG. 1-2, i.e. position of mobile device as the player 108) and orientation ([0041], FIG. 1-2, i.e. accelerometers, gyroscopes, altimeters) is determined using data from an inertial sensor ([0041], FIG. 1-2, i.e. movement sensors) of the portable device (i.e. please see above citation(s)) and data ([0039], FIG. 1-2, i.e. virtual environment) from the camera ([0056], FIG. 1-2, i.e. input device 620, such as … camera); and
generating by the portable device (i.e. please see above citation(s)) an augmented reality (AR) space ([0039], FIG. 1-2, i.e. virtual environment) using the reference point (i.e. please see above citation(s)). 
However, Rose et al. do not explicitly teach
the reference point is calibrated to an origin point at which the portable device is placed within the 3D space;
determining by the portable device a position and an orientation of the portable device when placed at the origin point and other points in the 3D space relative to the origin point;
wherein the AR space includes virtual objects imposed over the 3D space and portable device updates views into the AR space based on changes in the position and orientation of the portable device.
Lyons et al. teach
the reference point ([0155], FIG. 12, i.e. calibration marks) is calibrated to an origin point ([0127], FIG. 3, i.e. position … of the smart phones) at which the portable device ([0127], FIG. 3, i.e. the smart phones) is placed within the 3D space ([0127], FIG. 3, i.e. GPS system; [0158], FIG. 15, i.e. gaming capabilities 1100);
determining by the portable device (i.e. please see above citation(s)) a position ([0127], FIG. 3, i.e. position) and an orientation ([0127], FIG. 3, i.e. orientation) of the portable device when placed at the origin point (i.e. please see above citation(s)) and other points ([0158], FIG. 15, i.e. “data marks”) in the 3D space relative to the origin point (i.e. please see above citation(s));
wherein the AR space ([0158], FIG. 15, i.e. augmented reality) includes virtual objects ([0158], FIG. 15, i.e. HELP/SPIN) imposed over the 3D space and portable device (i.e. please see above citation(s)) updates views ([0162], FIG. 18, i.e. updated state information) into the AR space based on changes ([0162], FIG. 18, i.e. correct position on the camera image) in the position and orientation of the portable device (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Rose et al. teaching of a method identifying reference point and locating of a portable device in 3D space with Lyons et al. teaching of a method identifying reference, origin, and other points of a portable device in real and virtual spaces to virtually enhance user’s input/output interface and actually update views in 3D space by identifying reference, origin, and other points of a portable device in real and virtual spaces (Lyons et al.’s [0127], [0158], & [0162]).
Regarding Claim 2, (Original) the method of claim 1, wherein
Rose et al. teach
the AR space (i.e. please see above citation(s)) has a second coordinate system ([0040], FIG. 1-2, i.e. coordinate system of 110) that is referenced from a first coordinate system ([0039]-[0044], FIG. 1-2, i.e. system of 102) of the 3D space (i.e. please see above citation(s)).
Regarding Claim 3, (Original) the method of claim 1, wherein
Rose et al. teach
the portable device (i.e. please see above citation(s)) uses a connection to a network ([0042], FIG. 1-2, i.e. remote location) to obtain data for the generating of the virtual objects ([0040], FIG. 1-2, i.e. virtual environment 110, some (or all) of the features) of the AR space (i.e. please see above citation(s)).
Regarding Claim 4, (Currently amended) the method of claim 1,
Lyons et al. teach
further comprising,
tracking movement ([0127], FIG. 3, i.e. position and orientation) of the portable device in the 3D space (i.e. please see above citation(s)), wherein movement changes ([0162], FIG. 18, i.e. updated state information) the position and orientation of the portable device (i.e. please see above citation(s)) which provides for said updates ([0162], FIG. 18, i.e. updated state information) to views presented into the AR space (i.e. please see above citation(s)).
Regarding Claim 5, (Original) the method of claim 4, wherein
Rose et al. teach
the view presented into the AR space (i.e. please see above citation(s)) includes real-world objects ([0040], FIG. 1-2, i.e. main trail 104 and kiosk 106) in the 3D space and one or more of said virtual objects ([0040], FIG. 1-2, i.e. path 116 and castle 112), wherein said virtual objects in the view are oriented in ([0040], FIG. 1-2, i.e. mapping of features) the AR space in relation to ([0040], FIG. 1-2, i.e. corresponding) one or more real-world objects (i.e. please see above citation(s)).
Regarding Claim 6, (Currently amended) the method of claim 4, wherein
Rose et al. teach
the view of the of the AR space provides views of one or more of the virtual objects (i.e. please see above citation(s)) from one or more view perspectives ([0040], FIG. 1-2, i.e. associate his/her surroundings) based on changes ([0042], FIG. 1-2, i.e. As the player 108 travels in the real environment, the virtual interactive game operating on the mobile device may inform the player 108 of challenges, treasures, opponents, etc.) to the position and orientation of the portable device as the portable device moves and is tracked for movement, wherein the tracking of the movement (i.e. please see above citation(s)) is facilitated by ([0041], FIG. 1-2, i.e. movement sensors ... capture the player's movements) one or both (i.e. alternative limitation(s) omitted) of the inertial sensor of the portable device (i.e. please see above citation(s)) and one or more images taken by the camera (i.e. alternative limitation(s) omitted) of the portable device (i.e. please see above citation(s)).
Regarding Claim 7, (Original) the method of claim 1, wherein
Rose et al. teach
movements ([0040], FIG. 1-2, i.e. player 108 walks through the real environment 102) of the portable device (i.e. please see above citation(s)) closer to ([0043], FIG. 1-2, i.e. castle 212 is closer to character 246) over further from ([0043], FIG. 1-2, i.e. cottage 218 is further from character 246) virtual object (i.e. please see above citation(s)) provides for different views ([0043], FIG. 1-2, i.e. views 212 and 218) of the virtual object, and the movements closer and further (i.e. please see above citation(s)) are tracked ([0041], FIG. 1-2, i.e. movement sensors ... capture the player's movements) using one or both (i.e. alternative limitation(s) omitted) of the inertial sensor and the camera (i.e. alternative limitation(s) omitted) of the portable device, the different views (i.e. please see above citation(s)) being shown on a display ([0039], FIG. 1-2, i.e. a display) of the portable device (i.e. please see above citation(s)).
Regarding Claim 8, (Original) the method of claim 1, wherein
Rose et al. teach
the portable device (i.e. please see above citation(s)) is one of,
a portable gaming device;
a handheld portable gaming device;
a game controller (i.e. alternative limitation(s) omitted);
a cell phone ([0039], FIG. 1-2, i.e. mobile phone);
a head mounted display;
a notebook;
a tablet;
a netbook; or
a PDA (i.e. alternative limitation(s) omitted).
Regarding Claim 9, (Currently amended) the method of claim 1, wherein
Rose et al. teach
reference point is calibrated to the origin point (i.e. please see above citation(s)) by tapping the portable device (i.e. alternative limitation(s) omitted), or placing ([0039], FIG. 1-2, i.e. player 108 traveling in a real world environment) the portable device at the reference point (i.e. please see above citation(s)), or providing an input to a user interface of the portable device, or engaging an actuator (i.e. alternative limitation(s) omitted).
Regarding Claim 10, (Original) the method of claim 1, wherein
Rose et al. teach
the portable device (i.e. please see above citation(s)) is tracked using one or both (i.e. alternative limitation(s) omitted) of the inertial sensor (i.e. please see above citation(s)) and the camera (i.e. alternative limitation(s) omitted), and the inertial sensor (i.e. please see above citation(s)) includes one or both of a 3-axis accelerometer (i.e. alternative limitation(s) omitted) or a 3 axis gyroscope ([0039], FIG. 1-2, i.e. a display), and the camera includes depth sensing (i.e. alternative limitation(s) omitted).

Response to Argument

Response to Arguments

3.	Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 

A.	On P. 4-5 concerning Claim 1, applicant argues that Rose et al. do not teach “how mapping occurs”. However, the Examiner respectfully disagrees because:

I.	Rose et al. explicitly teach “how mapping occurs” in Specification [0009]-[0010] as:
“(a) identifying one or more buildings in an area surrounding the real environment location and (b) associating at least one of the one or more buildings with a virtual object” and
“A virtual environment gaming landscape is then generated using real 
environment data”.
the buildings in real environment is/are reference point which is mapped into scene of real and virtual environments.

II.	“approximately” in Rose et al.’s [0040] means “main trail 104” in real world is approximately mapped or corresponding to “path 116” for example. It does not mean that main trail is not mapped.

III.	The term “approximate” does not, in every English dictionary, mean “no reference point”. It simply means “nearly exact” as shown below by Dictionary.com. (Please see below).

    PNG
    media_image1.png
    576
    1080
    media_image1.png
    Greyscale

IV.	The method of mapping as disclosed in Rose et al.’s [0009]-[0010] are not approximate.

1’s amended limitations has/have been considered but are moot because the arguments do not apply to the newly added reference being used in the current rejection.

5.	All dependent claims are properly rejected or objected as shown above.

6.	Applicants’ Response to the Non-Final Office action, 10/28/2020, has been entered and made of record. Claim(s) 1, 4, 6, and 9 is/are amended. Thus, Claim(s) 1-10 is/are pending in this application.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 





/VINH T LAM/Primary Examiner, Art Unit 2628